DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification Figure 2, paragraphs [0043]-[0044] as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4-5, 18-20, 24-25, 38-40 are objected to because of the following informalities:  
Claim 4 recites “preamble resources” in line 2. For clarity, it is suggested to replace with “the preamble resources”.
Claim 24 recites “preamble resources” in line 2. For clarity, it is suggested to replace with “the preamble resources”.
Claim 18 recites “the identifier associated with the UE” in lines 6-7. For clarity, it is suggested to replace with “the unique identifier associated with the UE”.
Claim 38 recites “the identifier associated with the UE” in lines 7-8. For clarity, it is suggested to replace with “the unique identifier associated with the UE”.
Claim 19 recites “the identifier associated with the UE” in lines 5-6. For clarity, it is suggested to replace with “the unique identifier associated with the UE”.
Claim 39 recites “the identifier associated with the UE” in lines 5-6. For clarity, it is suggested to replace with “the unique identifier associated with the UE”.
Claims 5, 20, 25, 40 are also objected since they are depended on the objected claims set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 21, and 41-42 recite “generating/generate an uplink RACH message that includes a preamble based at least in part on the preamble resource index and a payload associated with a physical uplink shared channel (PUSCH) resource unit (PRU) mapped to the preamble resource index”.
The claims disclose the following limitations:
I)	generating/generate an uplink RACH message that includes
II)	a preamble
III)	based at least in part on
IV)	the preamble resource index
V)	a payload associated with a physical uplink shared channel (PUSCH) resource unit (PRU) mapped to the preamble resource index
It is unclear whether the claim is in combination of:
a)	I and II and III and IV	or
b)	I and II and III and V	or
c)	I and II and III and IV and I and V
For the purpose of examination, examiner will interpret the claims as best understood.
Claims 4 and 24 recite “a set of ROs” in line 5. It is unclear whether or not it is the same as “a set of ROs” in lines 3-4. For the purpose of examination, examiner will interpret the claims as best understood.
Claims 7 and 27 recite the limitation "the PRU configuration" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claims as best understood.
Claims 10 and 30 recite “the one or more criteria used to order the multiple PRU configurations include one or more of an ascending modulation coding scheme or an ascending transport block size, based at least in part on the multiple PRU configurations overlapping in one or more of the time or frequency resources”. It is unclear whether “based at least in part on the multiple PRU configurations overlapping in one or more of the time or frequency resources” is referring to a) “the one or more criteria used to order the multiple PRU configurations” or b) “an ascending modulation coding scheme” or c) “an ascending transport block size”. For the purpose of examination, examiner will interpret the claims as best understood.
Claims 11 and 31 recite “the one or more criteria used to order the multiple PRU configurations include one or more of ascending frequency occasions or ascending time occasions, based at least in part on the multiple PRU configurations not overlapping in the time or frequency resources”. It is unclear whether “based at least in part on the multiple PRU configurations not overlapping in the time or frequency resources” is referring to a) “the one or more criteria used to order the multiple PRU configurations” or b) “ascending frequency occasions” or c) “ascending time occasions”. For the purpose of examination, examiner will interpret the claims as best understood.
Claim 12 recites “a set of parameters” in lines 2-3. It is unclear whether or not it is referring to “a plurality of parameters” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 12 recites “an index associated with the preamble” in line 3. It is unclear whether or not it is referring to “the preamble resource index” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 32 recites “a set of parameters” in line 3. It is unclear whether or not it is referring to “a plurality of parameters” in claim 21. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 32 recites “an index associated with the preamble” in line 4. It is unclear whether or not it is referring to “the preamble resource index” in claim 21. For the purpose of examination, examiner will interpret the claim as best understood.
Claims 2-3, 5-6, 8-9, 13-20, 22-23, 25-26, 28-29, 33-40 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-9, 11-13, 15-22, 24-25, 27-29, 31-33, and 35-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US 2022/0015156 A1).

Regarding claims 1 and 21, Xu discloses a user equipment (UE) for wireless communication [see Fig. 4, 16, para. 151-160; a terminal device for wireless communication], comprising: 
a memory [see Fig. 16, para. 151-153; memory 702]; and 
one or more processors operatively coupled to the memory [see Fig. 16, para. 151, 154; processor 701 operatively coupled to memory 702], the memory and the one or more processors configured to: 
receive, from a base station, a random access channel (RACH) occasion (RO) configuration that includes information related to ordered preamble resources [see Fig. 4, para. 53, see Fig. 9, step S401, para. 103-105; receive, from a network device, a mapping rule between PUSCH (payload) resources and PRACH (preamble) resources; also see Fig. 5, step S302, para. 80-88; a RACH occasion configuration that includes information related to ordered preamble (PRACH) resources]; 
generate a preamble resource index according to a plurality of parameters that are selected based at least in part on the information in the RO configuration that relates to the ordered preamble resources [see para. 81, 83, 85, 87, 88; generate preamble indices according to a plurality of RACH occasions that are selected based on the RACH occasion configuration that relates to the ordered preamble (PRACH) resources]; and 
generate an uplink RACH message that includes a preamble based at least in part on the preamble resource index and a payload associated with a physical uplink shared channel (PUSCH) resource unit (PRU) mapped to the preamble resource index [see para. 81, 86-88; generate msgA that includes a preamble based on the preamble indices and a payload associated with PUSCH resources mapped to the PRACH resources on the order of the preamble indices within one RACH occasion; also see Fig. 9, step S402, para. 108].

Regarding claim 41, Xu discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication [Fig. 4, 16, para. 151-160; a memory storing instructions for wireless communication], the one or more instructions comprising: 
one or more instructions that, when executed by one or more processors of a user equipment [Fig. 4, 16, para. 151-160; instructions executed by a processor of a terminal device], cause the one or more processors to: 
receive, from a base station, a random access channel (RACH) occasion (RO) configuration that includes information related to ordered preamble resources [see Fig. 4, para. 53, see Fig. 9, step S401, para. 103-105; receive, from a network device, a mapping rule between PUSCH (payload) resources and PRACH (preamble) resources; also see Fig. 5, step S302, para. 80-88; a RACH occasion configuration that includes information related to ordered preamble (PRACH) resources]; 
generate a preamble resource index according to a plurality of parameters that are selected based at least in part on the information in the RO configuration that relates to the ordered preamble resources [see para. 81, 83, 85, 87, 88; generate preamble indices according to a plurality of RACH occasions that are selected based on the RACH occasion configuration that relates to the ordered preamble (PRACH) resources]; and 
generate an uplink RACH message that includes a preamble based at least in part on the preamble resource index and a payload associated with a physical uplink shared channel resource unit mapped to the preamble resource index [see para. 81, 86-88; generate msgA that includes a preamble based on the preamble indices and a payload associated with PUSCH resources mapped to the PRACH resources on the order of the preamble indices within one RACH occasion; also see Fig. 9, step S402, para. 108].

Regarding claim 42, Xu discloses an apparatus for wireless communication [see Fig. 4, 16, para. 151-160; a terminal device for wireless communication], comprising: 
means for [see Fig. 16, para. 151, 154; processor 701] receiving, from a base station, a random access channel (RACH) occasion (RO) configuration that includes information related to ordered preamble resources [see Fig. 4, para. 53, see Fig. 9, step S401, para. 103-105; receive, from a network device, a mapping rule between PUSCH (payload) resources and PRACH (preamble) resources; also see Fig. 5, step S302, para. 80-88; a RACH occasion configuration that includes information related to ordered preamble (PRACH) resources]; 
means for [see Fig. 16, para. 151, 154; processor 701] generating a preamble resource index according to a plurality of parameters that are selected based at least in part on the information in the RO configuration that relates to the ordered preamble resources [see para. 81, 83, 85, 87, 88; generate preamble indices according to a plurality of RACH occasions that are selected based on the RACH occasion configuration that relates to the ordered preamble (PRACH) resources]; and 
means for [see Fig. 16, para. 151, 154; processor 701] generating an uplink RACH message that includes a preamble based at least in part on the preamble resource index and a payload associated with a physical uplink shared channel resource unit mapped to the preamble resource index [see para. 81, 86-88; generate msgA that includes a preamble based on the preamble indices and a payload associated with PUSCH resources mapped to the PRACH resources on the order of the preamble indices within one RACH occasion; also see Fig. 9, step S402, para. 108].

Regarding claims 2 and 22, Xu discloses wherein the information in the RO configuration relates to one or more ROs dedicated to a two-step RACH procedure [see para. 81; the information in the RACH occasion configuration relates to RACH occasions dedicated to a two-step RACH procedure (MsgA, MsgB); also see Fig. 2].

Regarding claims 4 and 24, Xu discloses wherein the information related to the ordered preamble resources indicates that preamble resources are ordered sequentially based at least in part on preamble sequence indexes within an RO, frequency resource indexes for a set of ROs associated with a frequency division multiplexing (FDM) configuration, time resource indexes for a set of ROs associated with a time division multiplexing (TDM) configuration within a physical RACH (PRACH) slot, and a set of PRACH slot indexes [see para. 86-87, 89; an increasing order of the preamble indices within a RACH occasion; an increasing order of the PRACH resource numbers of the frequency division multiplexed RACH occasions; an increasing order of the time resource indices of the time division multiplexed RACH occasions within a PRACH time slot; and an increasing order of the indices of the PRACH slots].

Regarding claims 5 and 25, Xu discloses wherein the plurality of parameters used to generate the preamble resource index include a first parameter selected from the preamble sequence indexes within the RO, a second parameter selected from the frequency resource indexes for the set of ROs associated with the FDM configuration, a third parameter selected from the time resource indexes for the set of ROs associated with the TDM configuration, and a fourth parameter selected from the set of PRACH slot indexes [see para. 85; 1. An order of preamble indices within a RACH occasion; 2. An order of PRACH resource numbers of frequency division multiplexed RACH occasions; 3. An order of time resource indices of time division multiplexed RACH occasions within a PRACH slot; and 4. An order of indices of PRACH slots].

Regarding claims 7 and 27, Xu discloses wherein the PRU configuration associated with the payload is one of multiple PRU configurations associated with time and frequency resources that are configured for the uplink RACH message [see para. 81, 83, 85, 87, 88; the PUSCH resource configuration associated with the payload is one of multiple PRU configurations associated with time and frequency resources that are configured for the MsgA].

Regarding claims 8 and 28, Xu discloses wherein the multiple PRU configurations are indexed based at least in part on indexes associated with the ordered preamble resources [see para. 84-89; the multiple PUSCH resource configurations are indexed based on indices associated with the ordered PRACH resources].

Regarding claims 9 and 29, Xu discloses wherein the one or more processors [see Fig. 16, para. 151, 154; processor 701], when generating the uplink RACH message [see para. 81, 86-88; generate msgA that includes a preamble and a payload; also see Fig. 9, step S402, para. 108], are configured to: order the multiple PRU configurations according to one or more criteria; and select the PRU configuration associated with the payload from the multiple PRU configurations based at least in part on the ordering [see 84-88; order the multiple PUSCH resource configurations according to one or more criteria; and select the PUSCH resources based on the ordering].

Regarding claims 11 and 31, Xu discloses wherein the one or more criteria used to order the multiple PRU configurations include one or more of ascending frequency occasions or ascending time occasions, based at least in part on the multiple PRU configurations not overlapping in the time or frequency resources [see para. 81, 86-87; an increasing order of the PRACH resource numbers of the frequency division multiplexed RACH occasions or an increasing order of the time resource indices of the time division multiplexed RACH occasions within a PRACH time slot, based on the multiple PUSCH resource configurations not overlapping in the time or frequency resources; also see para. 74, 77].

Regarding claims 12 and 32, Xu discloses wherein the one or more processors [see Fig. 16, para. 151, 154; processor 701], when generating the uplink RACH message [see para. 81, 86-88; generate msgA that includes a preamble and a payload; also see Fig. 9, step S402, para. 108], are configured to: generate a scrambling identifier for the payload according to a set of parameters [see para. 70; generate a scrambling code ID for the payload (PUSCH) according to a number of the antenna ports] that is based at least in part on an index associated with the preamble [see para. 81, 83; based on preamble indices]; and scramble the payload using the scrambling identifier [see para. 70-71; scramble the payload (PUSCH) with the scrambling code ID].

Regarding claims 13 and 33, Xu discloses wherein the set of parameters used to generate the scrambling identifier is further based at least in part on a random access radio network temporary identifier and a data scrambling identifier configured by the base station [see para. 128; the antenna ports is based on a scrambling code identifier ID].

Regarding claims 15 and 35, Xu discloses wherein generating the uplink RACH message further includes generating a demodulation reference signal (DMRS) sequence associated with the uplink RACH message [see para. 70-71; generating a DMRS sequence associated with the MsgA], wherein the DMRS sequence is scrambled based at least in part on the scrambling identifier for the payload [see para. 70; the DMRS sequence is scrambled based on the scrambling code ID].

Regarding claims 16 and 36, Xu discloses wherein the uplink RACH message is associated with a two-step RACH procedure [see Fig. 2, para. 46, 49, 122; the MsgA is associated with a two-step RACH procedure].

Regarding claims 17 and 37, Xu discloses wherein the one or more processors [see Fig. 16, para. 151, 154; processor 701] are further configured to: transmit, to the base station, the preamble associated with the uplink RACH message and the payload associated with the uplink RACH message [see Fig. 9, step S402, para. 108; transmit, to the network device, the preamble and the payload associated with the MsgA], wherein the preamble and the payload are transmitted in separate symbols based at least in part on a time division multiplexing configuration [see Fig. 3, para. 48, 85, 87; the preamble and the payload (PUSCH) are transmitted in separate symbols based on a TDM configuration], and wherein the payload carries at least one of a unique identifier associated with the UE or a medium access control layer control element [see para. 41, 47; the payload carries terminal device ID, a MAC CE].

Regarding claims 18 and 38, Xu discloses wherein the one or more processors are further configured to: receive, from the base station, a downlink response message to the uplink RACH message, wherein the downlink response message includes a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH), and wherein the PDCCH includes a cyclic redundancy code (CRC) masked by a radio network temporary identifier (RNTI) and the PDSCH carries at least a portion of the identifier associated with the UE [see Fig. 3, para. 49-50; receive, from the network device, MsgB (Msg2 and Msg4) in response to the MsgA (Msg1 and Msg3), the MsgB includes a PDCCH and a PDSCH, and wherein the PDCCH includes a RNTI and the PDSCH carries the terminal device specific temporary identifier; also see para. 39, 44].

Regarding claims 19 and 39, Xu discloses wherein the RNTI masking the CRC of the PDCCH is a UE-specific identifier individually targeting the UE [see para. 39; the RNTI is a specific identifier individually targeting the terminal device], and wherein the RNTI is based at least in part on the identifier associated with the UE that is carried in the payload of the uplink RACH message [see para. 47; the RNTI is based at least in part on the identifier associated with the terminal device that is carried in the payload of the MsgA; also see para. 41].

Allowable Subject Matter
Claims 3, 6, 14, 23, 26, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tian et al. (US 2021/0360485 A1) – see Fig. 1-6, para. 34-38, discloses configuring a channel structure for a random-access procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469




/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469